DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Attorney argues that the citation of Peng, either alone or in combination, is improper since Peng is directed to non-analogous art.
Examiner respectfully disagrees because Peng is used as a teaching reference in regards to aspects relating to a first and second hemi-tubular elements that are connectable together. With regards to the current final rejection below in claim 6, the primary reference, Waldmann, discloses a handrail with first and second hemi-tubular elements that are connectable to form the second connection element. The modification to the combination of Waldmann with the teachings of Peng results in a disclosure of a handrail with first and second hemi-tubular elements which the examiner argues is analogous art.
Applicant’s arguments with respect to claims 1-5 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waldmann (DE 202010015185) in view of Frosch (U.S. Pat. No. 4,340,318).
Regarding claim 1, Waldmann discloses a connecting assembly (Fig. 1) for connecting a first tubular structure to a second tubular structure (Fig. 1), the connecting assembly comprising: 
a first connection element (10) having a first end, a second end (10 has two ends 12, Fig. 2a-3) connectable to the first tubular structure (10, Fig. 2a-2c); and 
a second connection element (30) having a first end connectable to the second tubular structure (30 has two ends, Fig. 3a-3b) and a second end (30 has two ends, Fig. 3a-3b), the second connection element being tubular (Fig. 3a-3b) and further having an internal face extending between the first and second ends (internal faces of 31 and 32, Fig. 3a-3b), the connection element including first (31, 31’) and second (32, 32’, Fig. 3a-3b) hemi-tubular elements connectable together to form the second connection element (Fig. 4a-4b). Waldmann does not expressly disclose a male connection lip located at the first end and extending radially and outwardly and a lip receiving recess located on the internal face adjacent the second end, the lip receiving recess for receiving the male connection lip of the first connection element such that the male connection lip is inserted in the lip receiving recess when the first end of the first connection element is inserted into the second connection element.
Frosch teaches a male connection lip (14, 25, Fig. 2) located at the first end and extending radially and outwardly (Fig. 2) and a lip receiving recess (21, 60) located on the internal face (Fig. 2) adjacent the second end, the lip receiving recess for receiving the male connection lip of the first connection element such that the male connection lip (14, 25) is inserted in the lip receiving recess (21, 60) when the first end of the first connection element is inserted into the second connection element (Column 4, lines 6-11; Fig. 3-4) in order to form an easily engaged connection that exhibits no axial or longitudinal play (Column 2, lines 24-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the connecting assembly of Waldmann with the male connection lip and lip receiving recess, as taught by Frosch, in order to form an easily engaged connection that exhibits no axial or longitudinal play (Column 2, lines 24-27).
Regarding claim 2, Waldmann discloses the connecting assembly, wherein the first connection element (10) is tubular (Fig. 1-3).
Regarding claim 3, Waldmann discloses the connecting assembly, wherein the first connection element (10) further includes a male connecting flange (12) located at the first end (Fig. 2c) thereof. 
Frosch teaches the male connection lip (14, 25) extending radially and outwardly (Fig. 2) from the male connection flange.
Regarding claim 4, Waldmann discloses the connecting assembly, further comprising a first screw receiver (31a contains bore holes, Fig. 3a; see first figure below) extending from a first internal face of the first 

    PNG
    media_image1.png
    311
    794
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    257
    390
    media_image2.png
    Greyscale



Regarding claim 5, Waldmann does not expressly disclose at least one pin extending from a first internal face of the first hemi-tubular element and at least one corresponding socket extending from a second internal face of the second hemi- tubular element, the at least one pin being insertable into the at least one corresponding socket when the first and second hemi-tubular elements are connected together.
Frosch teaches at least one pin (18, 22, Fig. 3) extending from a first internal face of the first hemi-tubular element (15) and at least one corresponding socket (28) extending from a second internal face of the second hemi- tubular element (24), the at least one pin being insertable into the at least one corresponding socket when the first and second hemi-tubular elements are connected together (Column 4, lines 17-27) in order to properly align the lip and lip recess (Column 4, lines 28-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the first and second hemi-tubular elements of Waldman with the pin and socket, as taught by Frosch, in order to properly align the lip and lip recess (Column 4, lines 28-29).
Regarding claim 7, Waldmann discloses the connecting assembly, wherein the first connection element (40) extends along a curved axis (Fig. 6).
Regarding claim 9, Waldmann discloses the connecting assembly, wherein the second connection element (30).
Frosch teaches an attachment assembly (21, 60) for engaging an end of the second tubular structure (Fig. 3-4) and securing the second connection element to the end of the second tubular structure (Fig. 4-5).
Regarding claim 13, Waldmann discloses the connecting assembly, wherein the second linear hemi-tubular element (32, 32’) and the hemi-tubular plate of the first second linear hemi-tubular element (31, 31’)
Frosch teaches a pair of brackets (13, 27) and a pair of hooks (12, 26) for engaging the pair of brackets to secure the first and second linear hemi-tubular elements together (Column 4, lines 1-6) in order to prevent longitudinal displacement (Column 4, lines 39-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the first and second hemi-tubular elements of Waldman with the pair of hooks and brackets, as taught by Frosch, in order to prevent longitudinal displacement (Column 4, lines 39-41).
Regarding claim 14, Waldmann discloses the connecting assembly, wherein the first connection element (10) is connectable to the first tubular structure (40 or additional segment 10) via additional connection elements (30) disposed between the first connection element and the first tubular structure (Fig. 1).
Regarding claim 15, Waldmann discloses the connecting assembly, wherein the second connection element (30) is connectable to the second tubular structure (additional segment 30, Fig. 1) via additional connection elements (10) disposed between the second connection element and the second tubular structure (Fig. 1).
Regarding claim 16, a handrail assembly (Paragraph 0001) comprising: 
a first tubular handrail (40); 
a second tubular handrail (30); 
a connecting assembly for connecting assembly the first tubular handrail to the second tubular handrail (Fig. 1), the connecting assembly including: 
a first connection element (10) having a first end, a second end (10 has two ends 12, Fig. 2a-3) connectable to the first tubular handrail (40, Fig. 2a-2c); and 
a second connection element (30) having a first end connectable to the second tubular handrail (30 has two ends, Fig. 3a-3b) and a second end (30 has two ends, Fig. 3a-3b), the second connection element being tubular (Fig. 3a-3b) and further having an internal face extending between the first and second ends (internal faces of 31 and 32, Fig. 3a-3b), the second connection element including first (31, 31’) and second (32, 32’, Fig. 3a-3b) hemi-tubular elements connectable together to form the second connection element (Fig. 4a-4b). Waldmann does not expressly disclose a male connection lip located at the first end and extending radially and outwardly and a lip receiving recess located on the internal face adjacent the second end, the lip receiving recess for receiving the male connection lip of the first connection element such that the male connection lip is inserted in the lip receiving recess when the first end of the first connection element is inserted into the second connection element.
Frosch teaches a male connection lip (14, 25, Fig. 2) located at the first end and extending radially and outwardly (Fig. 2) and a lip receiving recess (21, 60) located on the internal face (Fig. 2) adjacent the second end, the lip receiving recess for receiving the male connection lip (14, 25) of the first connection element such that the male connection lip is inserted in the lip receiving recess (21, 60)  when the first end of the first connection element is inserted into the second connection element (Column 4, lines 6-11; Fig. 3-4) in order to form an easily engaged connection that exhibits no axial or longitudinal play (Column 2, lines 24-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the connecting assembly of Waldmann with the male connection lip and lip receiving recess, as taught by Frosch, in order to form an easily engaged connection that exhibits no axial or longitudinal play (Column 2, lines 24-27).
Regarding claim 17, Frosch teaches the connecting assembly, wherein the male connection lip (14, 25) and the lip receiving recess (21, 60) are sized and shaped such that a length of the male connection lip is substantially equal to a length of the lip receiving recess (Fig. 3-4).
Regarding claim 18, Frosch teaches the connecting assembly, wherein the male connection lip (14, 25) and the lip receiving recess (21, 60) are sized and shaped such that an internal diameter of the lip receiving recess is substantially equal to an external diameter of the male connection lip (Fig. 3-4).
Regarding claim 19, Frosch teaches the connecting assembly, wherein the male connection lip (14, 25) and the lip receiving recess (21, 60) are sized and shaped such that a length of the male connection lip is substantially equal to a length of the lip receiving recess (Fig. 3-4).
Regarding claim 20, Frosch teaches the connecting assembly, wherein the male connection lip (14, 25) and the lip receiving recess (21, 60) are sized and shaped such that an internal diameter of the lip receiving recess is substantially equal to an external diameter of the male connection lip (Fig. 3-4).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Waldmann (DE 202010015185) and Frosch (U.S. Pat. No. 4,340,318) further in view of Peng (US 2011/0318089).
Regarding claim 6, the combination of Waldmann and Frosch does not expressly disclose the connecting assembly, further comprising a rail extending along a longitudinal end of the first hemi-tubular element, the second hemi-tubular element comprising an indentation extending along a longitudinal end thereof, the rail being insertable into the indentation when the first and second hemi-tubular elements are connected together.
Peng teaches a rail (see Figure below) extending along a longitudinal end of the first hemi-tubular element (101), the second hemi-tubular element (102) comprising an indentation extending along a longitudinal end thereof (see Figure below), the rail being insertable into the indentation when the first and second hemi-tubular elements are connected together (Fig. 1). 

    PNG
    media_image3.png
    593
    396
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the first and second hemi-tubular elements of Waldman and Frosch with the rail and indentation, as taught by Peng, in order to couple the contact edges together (Paragraph 0021).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Waldmann (DE 202010015185) and Frosch (U.S. Pat. No. 4,340,318) further in view of Nowatzki (EP 0563568).
Regarding claim 8, the combination of Waldmann and Frosch does not expressly disclose the connecting assembly, wherein the second connection element extends along a curved axis.
Nowatzki teaches the second connection element (46) extends along a curved axis (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the first and second hemi-tubular elements of Waldman and Frosch with the curved axis in order to connect elements each with an axis at a different angle (Fig. 1a).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Waldmann (DE 202010015185) and Frosch (U.S. Pat. No. 4,340,318) further in view of Reich (US 2011/0017969).
Regarding claim 10, the combination of Waldmann and Frosch does not expressly disclose the attachment assembly includes a planar plate extending outwardly and longitudinally from a first end of the second connection element.
Reich teaches the attachment assembly includes a planar plate (54, Fig. 9) extending outwardly and longitudinally from a first end of the second connection element (Fig. 9; Paragraph 0038).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the connection assembly of Waldmann and Frosch with the connection structure and connection of Reich as a simple substitution of one well known connection for another in order to yield the predictable result of the connection assembly including a planar plate extending outwardly and longitudinally from a first end of the second connection element.
Regarding claim 11, the combination of Waldmann and Frosch does not expressly disclose the attachment assembly includes a hemi-tubular plate extending outwardly from the first end of the second connection element, the hemi-tubular plate being adapted for insertion into an end cavity located at the end of the second tubular structure.
Reich teaches the attachment assembly includes a hemi-tubular plate (52) extending outwardly from the first end of the second connection element (Fig. 9-10), the hemi-tubular plate being adapted for insertion into an end cavity located at the end of the second tubular structure (Fig. 10 and 12; Paragraph 0039 and 0040).
Regarding claim 12, the combination of Waldmann and Frosch does not expressly disclose the hemi-tubular plate has a curvature substantially corresponding to an internal face of the end cavity.
Reich teaches the hemi-tubular plate (52, Fig. 10) has a curvature substantially corresponding to an internal face of the end cavity (Fig. 12, Paragraph 0040).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678            

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678